The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed December 15, 2020.  Acknowledgement is made of the amendment to independent Claim 10 which further limits the amount of docosapentaenoic acid (DPA) in free fatty acid form to an amount between about 5% and about 20% of the total amount of fatty acids.  The limitation recited in amended Claim 10 is also recited in previously presented independent Claims 1, 18 and 25. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Status of Claims
Claims 1, 5 – 7, 10 – 15, 18 – 22 and 25 – 28 are pending and under examination.








Maintained Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 7, 10, 12 – 15, 18 – 22 and 25 – 28 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Rowe, J. in WO 2011/109724 (published: September 9, 2011).
Rowe teaches composition comprising fatty acids and methods of administering said compositions to subjects in need of treatment and prevention of cardiovascular-related diseases and disorders (Title, Abstract, p [0005]), wherein an example of said diseases and disorders include hypercholesteremia (p [0026] and [0029]) and wherein 
Rowe teaches an embodiment wherein the compositions comprises eicosapentaenoic acid (EPA), salt, ester or a derivative thereof (p [0011])).  As such, the scope of the form of EPA in the compositions of Rowe encompass EPA in the form of a free fatty acid, as recited in amended Claims 1, 10, 18 and 25.   Further, Rowe explicitly teaches an embodiment wherein the EPA is in the free acid form (p [0014]) and, an embodiment wherein the “fatty acid other than EPA” is docosapentaenoic acid (DPA) (emphasis added; reasonably construed as encompassing DPA in the form or a free acid; p [0018]).
Rowe teaches an embodiment wherein the fatty acids in the composition contains eicosapentaenoic acid (EPA) in an amount of at least 70% by weight of all fatty acids (p [0016]; instant Claims 1, 6, 10, 12, 13, 18 and 25).   It is noted that "(EPA) in an amount of at least 70% by weight of all fatty acids” overlaps with and thus renders prima facie obvious, the amount “between 55% and 95%” recited in Claims 1, 10, 18 and 25.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Rowe teaches an embodiment wherein the composition contains less than 10% (i.e. up to ~10%) or, in an alternative embodiment, about 0.1 to 4% by weight (i.e. no more than 5% by weight), of any fatty acid, or derivative thereof, other than EPA, specifically docosahexaenoic acid (DHA) and docosapentaenoic acid (DPA) (p [0017]; instant Claims 7, 10, 14, 15, 18 and 25).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Rowe does not explicitly teach the specific ranges of DHA:DPA and DHA:EPA and EPA:DPA recited in Claims 1, 10, 18 and 25.  However, because Rowe teaches fatty acids “other than EPA”, e.g. DHA and DPA, may each be present in less than 10% to less than 0.25% by weight of total fatty acids, the relative amounts of DHA, DPA and EPA fall within or overlap with the ratios recited in the Claims.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, it has been held that when the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
Where, as here, the reference (Rowe) does not disclose the specific combination of variables (for example, a specific combination of EPA, DHA and DPA in the amounts and ratios recited in the instant Claims), in a specific embodiment or in a working example, anticipation cannot be found. 
KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious before the effective filing date of the claimed invention to have selected and administered various combinations of disclosed ingredients (for example, a composition comprising EPA, DHA and DPA combined in the amounts % by weight of total fatty acids and claimed ratios) to a subject having a cardiovascular disease or disorder from within the prior art disclosure of Rowe, to arrive at the claimed method of reducing non-HDL cholesterol in a subject “yielding no more than one would have expected from such an arrangement”.
Claim 11 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Rowe, J. in WO 2011/109724 (published: September 9, 2011), applied to Claims 1, 5 – 7, 10, 12 – 15, 18 – 22 and 25 – 28, in view of Hustvedt et al. in WO 2010/103402 (published: September 26, 2010).
As discussed in the 103 rejection above, Rowe renders obvious a method of treating and preventing cardiovascular-related diseases and disorders comprising administering of omega-3 fatty acid compositions comprising EPA and “other fatty acids" such as DHA and DPA in the form of a free acid, in amounts and ratios that fall within or overlap with the amounts and ratios recited in the instant claims.  
Rowe does not render obvious administering a composition comprising the fatty acid heneicosapentaenoic acid (HPA) in at least 1% by weight of the total amount of fatty acids. 
Hustvedt teaches fatty acid compositions comprising at least 75% by weight EPA and DHA and methods of treating health problems e.g. irregular plasma lipid levels, and cardiovascular functions, comprising administering said compositions to a subject in need thereof (p [014]).  Hustvedt teaches an embodiment wherein the fatty acid compositions contains about 80% to 88% EPA and DHA by weight of the fatty acid mixture and further comprises from about 1% to about 4% heneicosapentaenoic acid (HPA) (p [052]).   Hustvedt teaches the fatty acid oil mixture comprises at least on fatty acid other than EPA and DHA, including DPA and HPA (p [029]). are present in the form of a free acid (Title, Claim 81), as well as claiming a method of treating health problems in a subject comprising administering EPA and DHA fatty acid composition wherein the EPA and DHA are in free acid form and wherein the health problem is elevated non-HDL cholesterol levels (Claims 81 – 83).
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the EPA/DHA/DPA fatty acid composition, wherein the fatty acids are in the form of a free acid, administered in the method of treating cardiovascular disorders (e.g. hypercholesteremia) of Rowe with about 1% to about 4% by weight of HPA.   One would have been motivated to do so, with a reasonable and predictable expectation of success because Hustvedt teaches alternative EPA-containing fatty acid compositions, wherein the fatty acids are in the form of a free acid, containing 1% to about 4% by weight of HPA are also effective in treating related cardiovascular disorders (e.g. irregular plasma lipid levels, and elevated non-HDL cholesterol). 

Response to Arguments
1)  Applicant reiterates arguments (Remarks, pages 6 – 8), each of which have been previously addressed and found to not be persuasive to overcome the currently maintained 103(a) rejections (Rowe, J. in WO 2011/109724 and Rowe, J. in WO 2011/109724 in view of Hustvedt et al. in WO 2010/103402).
Specifically, Applicant again argues that the limitation recited in Independent claims 1, 10, 18, and 25 that DPA in free fatty acid form is present “in an amount between about 5% and about 20% of the total amount of fatty acids”; as well as the previously discussed unexpected results is not taught or suggested by Rowe.  Applicant reiterates the argument:
“Without the benefit of hindsight and based on the teachings of Rowe, one of ordinary skill in the art would not have understood that the above disclosure, which speaks generally about “fatty acid[s] other than EPA,” to teach the recited limitation of DPA in free fatty acid form, present “in an amount between about 5% and about 20% of the total 

In response, it is noted that these arguments were previously addressed in the Office Action mailed May 6, 2020 (reproduced below).
These arguments have been carefully considered but are not found to be persuasive.  First, the current 103 rejection sets forth reasons why Rowe renders prima facie obvious the claimed pharmaceutical formulation; i.e. Rowe describes a specific embodiment wherein compositions for lowering LDL-C comprising EPA, DPA and DHA in amounts that at least overlap in scope with the composition recited in the amended claims.  Further, Applicant has previously pointed out that Rowe is directed to “a pharmaceutical composition comprising, consisting of or consisting essentially of at least 95% by weight ethyl eicosapentaenoate (EPA-E), specifically the AMR101 formulation, a composition comprising high amounts (at least 95%) of ethyl-EPA.  However, as previously discussed on pages 9 – 11 of the Office Action mailed August 21, 2014 (reproduced below), this argument does not render the claimed invention patentable over Rowe:

The fact that Rowe allegedly focuses on high EPA formulations or that the working Examples are limited to "high EPA" formulations does not render the embodiments that fall within the scope of the claims any less obvious.
As discussed in MPEP 2123. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Moreover “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);
Further, II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
Moreover, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the present case, even assuming, arguendo, that the compositions asserted to be rendered obvious by Rowe, as discussed in the 103 rejection, are considered to be less preferred embodiments, this does not negate the finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling. Rather, all 
Finally, Rowe does not criticize, discredit, or otherwise discourage the embodiments (i.e. combinations of omega-3 fatty acids) cited by the Examiner, but rather, one of ordinary skill would reasonably take each embodiment of Rowe to be effective in lowering LDL-C and thus establish a prima facie case of obviousness over the claimed method.
2)  Applicant argues (remarks, page 8):
Applicants submit the neither of the cited references discloses the compositions recited in The Applicants previously submitted the Declaration of Roelof Rongen. As discussed in the Declaration, the formulation in accordance with the presently claimed invention having EPA and DPA in free fatty acid form in the disclosed amounts resulted in a statistically significant and greater decrease in non-HDL cholesterol levels, compared to the Comparative Formulation falling outside the scope of the present claims.

Applicant’s arguments drawn to the alleged unexpected results cited in the Declaration of Roelof Rongen have been previously considered in the Office Action mailed April 10, 2019 (page 12), specifically with respect to the differences observed in non-HDL cholesterol levels following administration of the claimed invention, which has EPA and DPA in free fatty acid form, compared to the Comparative Formulation (which has EPA in the form of an ethyl ester).  Said arguments were not found to be persuasive and are of record.  The Examiner previously cited Davidson et al. (reproduced below) to support the position that the use of fatty acid in the free acid form, as found in the claimed invention, would be expected to exhibit dramatically improved bioavailability compared to a comparable ethyl ester.
  
….. as disclosed by Davidson et al. in Journal of Clinical Lipidology 8, 573 -584 (2012), omega-3 free fatty acid (OM-3 FFA) formulations (EPA + DHA) exhibit dramatically improved bioavailability as well as a > 4-fold increase in AUC (Abstract, Table 2) over a comparable omega-3 ethyl ester (OM-3 EE) reference formulation in overweight subjects and thus offer a therapeutic advantage (Abstract).

Accordingly, because omega-3 free fatty acid formulations wherein the fatty acids (e.g. EPA) are in free acid form (as required by the claimed invention) would be expected to exhibit dramatically improved bioavailability and AUC (exposure) compared to the same omega-3 free fatty acid formulations wherein the fatty acids (e.g. EPA) are in the form of an ethyl ester (e.g. ethyl-EPA), the statistically significant and greater-decrease (~2-fold difference) in lowering non-HDL cholesterol observed with inventive Formulation #1 (i.e. EPA in the form of a free acid), as described in the Rongen Declaration, would have been, contrary to Applicant’s argument, expected, in view of the greater bioavailability and exposure of following administration of omega-3 fatty acids in free acid form. As discussed in MPEP 716.02c: “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)).

3)  Applicant reiterates the arguments (Remarks, page 8):
Applicants submit that without the benefit of hindsight and based on the teachings of the cited references, one of ordinary skill in the art would not have arrived at the presently claimed invention, let alone understand that the unexpected results discussed in the Declaration would be found with the claimed invention.



Moreover, Chen et al. in Atherosclerosis 221 (2012) 397 – 404, a reference cited in the IDS submitted 12/15/2020, discloses that DPA compositions improved lipoprotein profile (i.e. lowered non-HDL cholesterol).  As such, the disclosure of Chen provides evidence that incorporating DPA into the compositions of Rowe would have been prima facie obvious, the motivation being a reasonable expectation of lowering non-HDL cholesterol.

2)  Applicant argues (Remarks, page 8):
Further, Applicants note that claims 1, 5-7, 10, 12-15, 18-22, and 25-28 are rejected under 35 U.S.C. §103(a) over a single reference, Rowe. Applicants submit that a single prior art reference can invalidate a patent claim for obviousness so long as an apparent reason exists for one of ordinary skill in the art to modify that single reference in a manner to arrive at the claimed invention. (“In appropriate circumstances, a single prior art reference can render a claim obvious. However, there must be a showing of a suggestion or motivation to modify the teachings of that reference to the claimed invention in order to support the obviousness conclusion. SIBIA Neurosciences, Inc. v. Cadus Pharmaceutical Corp., 225 F.3d 1349, 1356, 55 U.S.P.Q.2d 1927, 1931 (Fed. Cir. 2000). However, Applicants submit that Rowe fails to provide that motivation, because, as previously argued, Rowe specifically discusses its preferred embodiment, the AMR101 formulation, which is a composition comprising high amounts (at least 95%) of ethyl-EPA, and in particular:

“Ethyl-EPA was provided as 500 mg soft gel capsules providing ethyl-EPA of >96% purity, 0.25% to 0.38% by weight ethyl octadecatetraenoate, 0.075% to 0.15%) by weight ethyl nonaecapentaenoate, 0.25%> to 0.35%> by weight ethyl arachidonate, 0.3% to 0.4% by weight ethyl eicosatetraenoate (ETA-E), 0.075% to 0.15% ethyl heneicosapentaenoate and 0.2% dl- -tocopherol as an antioxidant.”
(paragraph [0124]).

Therefore, Applicant submits that Rowe fails to render claims 1, 5-7, 10, 12-15, 18-22, and 25-28 obvious. Similarly, claim 11 is not obvious, even in light of a secondary reference, Husvedt, as Husvedt is cited by the Examiner for the teaching of a composition comprising at least 1% by weight of HPA and fails to teach or suggest at least the recited DPA limitation. Husvedt discloses compositions comprising a fatty acid oil mixture and at least one surfactant.

This argument has been previously considered (See Office Action mailed April 10, 2019, pages, 12 – 13), found not to be persuasive because as discussed above, and irrespective of whether a rejection relies on a single reference (Rowe) as argued by prima facie obvious the claimed pharmaceutical formulation; i.e. Rowe describes a specific embodiment wherein compositions for lowering LDL-C comprising EPA, DPA and DHA in amounts that at least overlap in scope with the composition recited in the amended claims.  Further, the fact that Rowe allegedly focuses on high EPA formulations or that the working Examples are limited to "high EPA" formulations does not render the embodiments that fall within the scope of the claims any less obvious for the reasons cited above (with reference to MPEP 2123).
Applicant has failed to provide any specific reasons why, arguably, less preferred embodiments disclosed in Rowe, which Rowe does not criticize, discredit, or otherwise discourage, would not have been prima facie obvious for the reasons set forth in the current 103 rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5 – 7, 10 – 15, 18 – 22 and 25 – 28 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 6, 7 and 21 of US patent 8,906,964.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons below:
The instant and US patent claims are each directed to a method of administering, to any subject, compositions comprising the fatty acids eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and docosapentaenoic acid (DPA) in ratios and amounts that overlap, wherein each of EPA and DPA are in free acid form.  As such, the methods recited in the instant and US patent claims overlap in scope and are thus patentably indistinct. 
remain provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1 – 6 and 8 – 27 of copending application 14/101,175.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons below:
The instant and copending Claims are each directed to a method of administering, to any subject, compositions comprising the fatty acids eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and docosapentaenoic acid (DPA) in ratios and amounts that overlap, wherein each of EPA and DPA are in free acid form.  As such, the methods recited in the instant and copending claims overlap in scope and are thus patentably indistinct.  
This is a provisional nonstatutory obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant reiterates previous argument drawn to alleged unexpected results (Remarks, page 10):
Claims 1, 5-7, 10-15, 18-22, and 25-28 are rejected under the judicially created doctrine of obviousness-type double patenting as allegedly being unpatentable over claims 6-7 and 21 of U.S. Patent No. 8,906,964.

Claims 1, 5-7, 10-15, 18-22, and 25-28 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as allegedly being unpatentable over claims 1-6 and 8-27 of co-pending application 14/101,175.

Applicants submit that the claims are patentably distinct from the cited claims of U.S. Patent No. 8,906,964, as they provide unexpected results (discussed above). In addition, because the cited co-pending U.S. Patent Application No. 14/101,175 has not issued or been allowed as of the filing of this paper, filing a Terminal Disclaimer to obviate a provisional double patenting rejection is premature. Withdrawal of the provisional double patenting rejections is respectfully requested.




Conclusion
Claims 1, 5 – 7, 10 – 15, 18 – 22 and 25 – 28 are rejected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628